Exhibit 10.4
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (“Agreement”), entered into as of January 1, 2010 (the
“Effective Date”), by and between Impax Laboratories, Inc., a Delaware
corporation (the “Company”), and Michael J. Nestor (the “Executive”).
WITNESSETH:
WHEREAS, the Executive possesses unique personal knowledge, experience and
expertise concerning the business and operations conducted by the Company;
WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Company, upon the terms and
subject to the conditions set forth in this Agreement; and
WHEREAS, effective as of the Effective Date, the Company and the Executive
desire to enter into this Agreement as to the terms and conditions of the
Executive’s continued employment with the Company.
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.   EMPLOYMENT AND DUTIES

1.1 Term of Employment. The Executive’s initial term of employment under this
Agreement shall commence on the Effective Date and shall continue until
December 31, 2012 (the “Initial Term”), unless further extended or earlier
terminated as provided in this Agreement. This Agreement will automatically be
renewed for single one-year periods unless written notice of non-renewal is
provided by either party at least 90 days prior to the end of the Initial Term
or the successive one-year period then in effect or unless earlier terminated as
provided in this Agreement. Non-renewal of this Agreement after December 31,
2012 shall not be considered a Termination of Employment under section 5, nor
shall the expiration of this Agreement be considered a Termination of Employment
under section 5. The period of time between the Effective Date and the
termination of the Executive’s employment under this Agreement or the expiration
of this Agreement, whichever is earlier, shall be referred to herein as the
“Term.”
1.2 General.
1.2.1 During the Term, the Executive shall have the title of President of the
Company’s Impax Pharmaceuticals Division and shall have general supervision of
that Division and such other authorities, duties and responsibilities as may
from time to time be delegated to him by the Chief Executive Officer of the
Company. The Executive shall faithfully and diligently discharge his duties
hereunder and use his best efforts to implement the policies established by the
Board of Directors of the Company (the “Board”) from time to time. During the
Term, the Executive shall report to the Chief Executive Officer.

 

 



--------------------------------------------------------------------------------



 



1.2.2 The Executive shall devote all of his business time, attention, knowledge
and skills faithfully, diligently and to the best of his ability, in furtherance
of the business and activities of the Company; provided, however, that nothing
in this Agreement shall preclude the Executive from devoting reasonable periods
of time required for:
(i) serving as a director or member of a committee of up to two
(2) organizations or corporations that do not, in the good faith determination
of the Board, compete with the Company or otherwise create, or could create, in
the good faith determination of the Board, a conflict of interest with the
business of the Company;
(ii) delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise; provided, however, that any fees,
royalties or honorariums received therefrom shall be promptly turned over to the
Company;
(iii) engaging in professional organization and program activities;
(iv) managing his personal passive investments and affairs; and
(v) participating in charitable or community affairs;
provided that such activities do not materially, individually or in the
aggregate, interfere with the due performance of his duties and responsibilities
under this Agreement or create a conflict of interest with the business of the
Company, as determined in good faith by the Board.
1.2.3 The Executive shall obtain a comprehensive medical examination every two
years during the Term, and the Company shall reimburse the Executive the cost
thereof to the extent not reimbursed by health insurance.
1.3 Reimbursement of Expenses. During the Term, the Company shall pay the
reasonable expenses incurred by the Executive in the performance of his duties
hereunder, including, without limitation, those incurred in connection with
business related travel or entertainment, or, if such expenses are paid directly
by the Executive, the Company shall promptly reimburse him for such payments,
provided that the Executive properly accounts for such expenses in accordance
with the Company’s business expense reimbursement policy. To the extent any such
reimbursements (and any other reimbursements of costs and expenses provided for
herein) are includable in the Executive’s gross income for Federal income tax
purposes, all such reimbursements shall be made no later than March 15 of the
calendar year next following the calendar year in which the expenses to be
reimbursed are incurred.

2.   COMPENSATION

2.1 Base Salary. During the Term, the Executive shall be entitled to receive a
base salary at the annual rate of $445,000, subject to increase or decrease, as
determined by the Board or its Compensation Committee from time to time in its
discretion, payable in accordance with the payroll practices of the Company (the
“Base Salary”).

 

-2-



--------------------------------------------------------------------------------



 



2.2 Target Bonuses. In addition to Base Salary, during the Term the Executive
shall be eligible to receive an annual cash incentive bonus based upon a
percentage of Base Salary and attainment of goals established in writing by the
Board or its Compensation Committee at the beginning of each year (the “Target
Bonus”) for each completed calendar year (subject to Section 5.4 hereof) of the
Company. Such bonus shall be paid within 2-1/2 months following the end of the
calendar year to which it relates.
2.3 Options and Stock Awards. During the Term, the Executive shall be eligible
to receive grants of stock options and restricted stock in such amounts and
subject to such terms as determined by the Compensation Committee in its sole
discretion.
2.4 Additional Compensation. During the Term, in addition to the foregoing, the
Executive shall be eligible to receive such other compensation as may from time
to time be awarded him by either the Board or the Compensation Committee in its
sole discretion.

3.   PLACE OF PERFORMANCE

In connection with his employment by the Company, the Executive shall be based
at the Company’s principal executive offices in Hayward, California.

4.   EMPLOYEE BENEFITS

During the Term, the Executive shall continue to be entitled to vacation
generally made available to executive personnel of the Company and to
participate in and have the benefit of all group life, disability, hospital,
surgical and major medical insurance plans and programs and other employee
benefit plans and programs as generally are made available to executive
personnel of the Company, as such benefit plans or programs may be amended or
terminated in the sole discretion of the Board and with the concurrence of the
Compensation Committee, from time to time.

5.   TERMINATION OF EMPLOYMENT

5.1 General. The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only on the following circumstances:
5.1.1 Death. The Executive’s employment under this Agreement shall terminate
upon his death.
5.1.2 Disability. If the Executive suffers a Disability (as defined below), the
Company may terminate the Executive’s employment under this Agreement upon
30 days prior written notice; provided that the Executive has not returned to
full time performance of his duties during such 30-day period. For purposes of
this Agreement, “Disability” shall mean the Executive’s inability to perform his
duties and responsibilities hereunder, with or without reasonable accommodation,
due to any physical or mental illness or incapacity, which condition either
(i) has continued for a period of 180 days (including weekends and holidays) in
any consecutive 365-day period, or (ii) is projected by the Board in good faith
after consulting with a doctor selected by the Company and consented to by the
Executive (or, in the event of the Executive’s incapacity, his legal
representative), such consent not to be unreasonably withheld, that the
condition is likely to continue for a period of at least six consecutive months
from its commencement.

 

-3-



--------------------------------------------------------------------------------



 



5.1.3 Good Reason. The Executive may terminate his employment under this
Agreement for Good Reason (as defined below) at any time on or prior to the 60th
day after the occurrence of any of the Good Reason events set forth in the
following sentence. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events without the Executive’s consent and
which is not cured by the Company upon written notice by the Executive, such
notice to have been provided by the Executive within 30 days of any such event
having occurred:
(i) any action or inaction by the Company constituting a material breach of the
Agreement by the Company;
(ii) a material diminution of the authorities, duties or responsibilities of the
Executive set forth in Section 1.2 above (other than temporarily while the
Executive is physically or mentally incapacitated and unable to properly perform
such duties, as determined by the Board in good faith);
(iii) the loss of any of the titles of the Executive with the Company set forth
in Section 1.2 above;
(iv) a material reduction by the Company in the Base Salary or in any of the
percentages of Base Salary payable as a Target Bonus, but, except in the case of
a reduction following a Change in Control (as defined below), not including
(a) a reduction in Base Salary or in any of the percentages of Base Salary
payable as a Target Bonus which is consistent with the reduction in Base Salary
or in any of the percentages of Base Salary payable as a Target Bonus imposed on
all senior executives of the Company or (b) a reduction in Base Salary or in any
of the percentages of Base Salary payable as a Target Bonus based on the results
of peer benchmark data obtained by the Board and after approval of the Board;
(v) the relocation of the Executive to an office more than 50 miles from its
current location;
(vi) the assignment to the Executive of duties or responsibilities that are
materially inconsistent with any of his duties and responsibilities set forth in
Section 1.2 hereof;
(vii) a material change in the reporting structure set forth in Section 1.2.1
hereof; or
(viii) the failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor in connection with a sale
or other disposition by the Company of all or substantially all of the Company’s
assets or businesses within 10 days after such sale or other disposition.
5.1.4 Without Good Reason. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by the
Executive to the Company at least 60 days prior to the effective date of such
termination (which termination the Company may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
defined below)).

 

-4-



--------------------------------------------------------------------------------



 



5.1.5 Cause. The Company may terminate the Executive’s employment under this
Agreement at any time for Cause (as defined below). For purposes of this
Agreement, termination for “Cause” shall mean termination of the Executive’s
employment because of the occurrence of any of the following as determined in
good faith by the Board:
(i) the willful and continued failure by the Executive to substantially perform
his obligations under this Agreement (other than any such failure resulting from
the Executive’s incapacity due to a Disability); provided, however, that the
Company shall have provided the Executive with a Notice of Termination
specifying such failure and the Executive shall have been afforded at least
15 days within which to cure same;
(ii) the indictment of the Executive for, or his conviction of or plea of guilty
or nolo contendere to, a felony or any other crime involving moral turpitude or
dishonesty;
(iii) the Executive’s willful misconduct in the performance of his duties
hereunder (including theft, fraud, embezzlement, and securities law violations
or violation of the Company’s Code of Conduct or other written policies); or
(iv) the Executive’s willful misconduct other than in the performance of his
duties for the Company (including theft, fraud, embezzlement, and securities law
violations) that is actually or potentially materially injurious to the Company,
monetarily or otherwise.
For purposes of this Section 5.1.5, no act or failure to act on the part of the
Executive shall be considered “willful,” unless done, or omitted to be done,
without reasonable belief that his action or omission was in, or not opposed to,
the best interest of the Company (including its reputation). Prior to any
termination for Cause, the Company shall provide the Executive with a Notice of
Termination specifying the event constituting Cause and shall give the Executive
the opportunity to appear before the Board to present his views on the Cause
event. If, after such hearing, the majority of the full Board (excluding the
Executive) does not support such termination, the Notice of Termination shall be
rescinded. After providing the notice in the foregoing sentence, the Board may
suspend the Executive with full pay and benefits until a final determination
pursuant to this Section has been made.
5.1.6 Without Cause. The Company may terminate the Executive’s employment under
this Agreement without Cause immediately upon written notice by the Company to
the Executive, other than for death or Disability.
5.2 Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide the basis for such termination.

 

-5-



--------------------------------------------------------------------------------



 



5.3 Date of Termination. The “Date of Termination” shall mean (a) if the
termination is the result of the Executive’s death, the date of his death,
(b) if the termination is pursuant to Section 5.1.2 hereof, 30 days after the
Notice of Termination is given (provided that the Executive shall not have
returned to the performance of his duties on a full-time basis during such
30-day period), (c) if the termination is pursuant to Section 5.1.5 or
Section 5.1.3 hereof, the date specified in the Notice of Termination after the
expiration of any applicable cure period, (d) if the termination is pursuant to
Section 5.1.4 hereof, the date specified in the Notice of Termination which
shall be at least 60 days after the Notice of Termination is given, or such
earlier date as the Company shall determine in its sole discretion, and (e) if
the termination is pursuant to Section 5.1.6 hereof, the date on which the
Notice of Termination is given.
5.4 Compensation Upon Termination.
5.4.1 Termination for Cause or without Good Reason. If the Executive’s
employment shall be terminated by the Company for Cause or by the Executive
without Good Reason, the Executive shall receive from the Company: (a) any
earned but unpaid Base Salary through the Date of Termination, paid in
accordance with the Company’s standard payroll practices; (b) any Target Bonus
earned but unpaid for a prior fiscal year, paid in accordance with Section 2.2
(including payment timing); (c) reimbursement for any unreimbursed expenses
properly incurred and paid in accordance with Section 1.3 through the Date of
Termination; (d) payment for any accrued but unused vacation time in accordance
with Company policy; (e) all stock options and restricted stock previously
granted to the Executive that have vested in accordance with the terms of such
grants; and (f) such vested accrued benefits, and other payments, if any, as to
which the Executive (and his eligible dependents) may be entitled under, and in
accordance with the terms and conditions of, the employee benefit arrangements,
plans and programs of the Company as of the Date of Termination, other than any
severance pay plan (such amounts and benefits set forth in clauses (a) though
(f) being referred to hereinafter as the “Amounts and Benefits”), and the
Company shall have no further obligation with respect to this Agreement other
than as provided in Sections 8 and 9 hereof. Any stock options and restricted
stock previously granted to the Executive that have not vested in accordance
with the terms of their grants as of the Date of Termination shall be forfeited
as of the Date of Termination.
5.4.2 Termination without Cause or For Good Reason. If, prior to the expiration
of the Term, the Executive resigns from his employment hereunder for Good Reason
or the Company terminates the Executive’s employment hereunder without Cause
(other than a termination by reason of death or Disability), and Section 5.4.3
does not apply, then the Company shall pay or provide the Executive the Amounts
and Benefits and, subject to Section 5.4.8:
(i) Subject to Section 9.9.2, an amount equal to the sum of (x) the balance of
the Base Salary due under this Agreement or one and one half times the Base
Salary as then in effect (without taking into account any reduction therein that
constitutes a basis for Good Reason), whichever is the greater, plus (y) an
amount equal to one and one half times the average of the Target Bonus the
Executive received from the Company for all fiscal years completed during the
Term, with the aggregate amount due paid in equal installments on the Company’s
normal payroll dates for a period of 12 months from the Date of Termination in
accordance with the normal payroll practices of the Company, with each such
payment deemed to be a separate payment for the purposes of Code Section 409A
(as defined below);

 

-6-



--------------------------------------------------------------------------------



 



(ii) in the event such resignation or termination occurs following the Company’s
first fiscal quarter of any year, a pro rata portion of the Executive’s Target
Bonus for the fiscal year in which the Executive’s termination occurs based on
actual results for such year (determined by multiplying the amount of such
Target Bonus which would be due for the full fiscal year, as determined in good
faith by the Board, by a fraction, the numerator of which is the number of days
during the fiscal year of termination that the Executive is employed by the
Company and the denominator of which is 365), paid in accordance with
Section 2.2 (including payment timing, “Pro Rata Bonus”); and
(iii) the continuation of all benefits for 24 months from the Date of
Termination.
In addition, subject to Section 5.4.8, the vesting of all unvested stock options
and restricted stock previously granted to the Executive shall be accelerated by
12 months, and any such stock options, notwithstanding any provision to the
contrary in the option or the plan pursuant to which the option was granted,
shall remain exercisable for a period of 12 months following the Date of
Termination.
5.4.3 Termination Following Change in Control. Anything contained herein to the
contrary notwithstanding, in the event the Executive resigns from his employment
hereunder for Good Reason or the Company terminates the Executive’s employment
hereunder without Cause (other than a termination by reason of death or
Disability) within 60 days preceding or 12 months following a Change in Control
(as defined below), the Company shall pay or provide the Executive the Amounts
and Benefits and, subject to Section 5.4.8, a change-in-control payment as
follows:
(i) subject to Section 9.9.2, an amount equal to the sum of (x) the balance of
the Base Salary due under this Agreement or two and one quarter times the Base
Salary as then in effect (without taking into account any reduction therein that
constitutes a basis for Good Reason), whichever is the greater, plus (y) an
amount equal to two and one quarter times the average of the Target Bonus the
Executive received from the Company for all fiscal years completed during the
Term, with the aggregate amount due paid in equal installments on the Company’s
normal payroll dates for a period of 12 months from the Date of Termination in
accordance with the normal payroll practices of the Company, with each such
payment deemed to be a separate payment for the purposes of Code Section 409A
(as defined below);
(ii) in the event such resignation or termination occurs following the Company’s
first fiscal quarter of any year, a Pro Rata Bonus, paid in accordance with
Section 2.2 (including payment timing); and
(iii) the continuation of all benefits for 24 months from the Date of
Termination.
In addition, subject to Section 5.4.8, the vesting of all unvested stock options
and restricted stock previously granted to the Executive shall be accelerated to
the Date of Termination, and any such stock options, notwithstanding any
provision to the contrary in the option or the plan pursuant to which the option
was granted, shall remain exercisable for a period of 12 months following the
Date of Termination.

 

-7-



--------------------------------------------------------------------------------



 



5.4.4 For purposes of this Agreement, a “Change in Control” shall be deemed to
occur upon any of the following events, provided that such an event is a Change
in Control Event within the meaning of Code Section 409A (as defined below):
(a) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of the common stock), becoming the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities; (b) during any period of 12 consecutive months, the
individuals who, at the beginning of such period, constitute the Board, and any
new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
12-month period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the Board;
(c) a merger or consolidation of the Company with any other corporation or other
entity, other than a merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto (and held by
persons that are not affiliates of the acquirer) continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exceptions in clause (a) of
this Section 5.4.4) acquires more than 50% of the combined voting power of the
Company’s then outstanding securities shall not constitute a Change in Control;
or (d) the consummation of a sale or other disposition by the Company of all or
substantially all of the Company’s assets, including a liquidation, other than
the sale or other disposition of all or substantially all of the assets of the
Company to a person or persons who beneficially own, directly or indirectly,
more than 50% of the combined voting power of the outstanding voting securities
of the Company immediately prior to the time of the sale or other disposition.
5.4.5 Termination upon Death. In the event of the Executive’s death, the Company
shall pay or provide to the Executive’s estate: (i) the Amounts and Benefits and
(ii) a Pro Rata Bonus, in accordance with Section 2.2. In addition, (A) all of
the then remaining unvested restricted stock previously granted to the Executive
shall immediately become vested on the Date of Termination and shall be
distributed to the Executive’s estate within 60 days of the Date of Termination
and (B) the portion of the unvested stock options previously granted to the
Executive that are scheduled to vest in the calendar year of the Executive’s
death shall immediately become vested on the certification of the Compensation
Committee based on the achievement of the performance goals for such year,
calculated through the Date of Termination, and shall be distributed to the
Executive’s estate 60 days after the Date of Termination. After giving effect to
the foregoing, any portion of the stock options that remain unvested on the
certification following the Executive’s death shall be forfeited.

 

-8-



--------------------------------------------------------------------------------



 



5.4.6 Termination upon Disability. In the event the Company terminates the
Executive’s employment hereunder for reason of Disability, the Company shall pay
or provide to the Executive: (i) the Amounts and Benefits, (ii) a Pro Rata Bonus
and (iii) medical benefits for six months. In addition, subject to
Section 5.4.8, (A) 50% of the unvested restricted stock previously granted to
the Executive shall immediately become vested on the Date of Termination and
shall be distributed to the Executive as provided in, and subject to,
Sections 5.4.8 and 9.9.2 and (B) the portion of the unvested stock options
previously granted to the Executive that are scheduled to vest in the calendar
year the Date of Termination occurs shall immediately become vested on the
certification of the Compensation Committee based on the achievement of the
performance goals for such year, calculated through the Date of Termination, and
shall be distributed to the Executive as provided in, and subject to,
Sections 5.4.8 and 9.9.2. After giving effect to the foregoing, any portion of
the restricted shares and stock options that remain unvested on the
certification following the Date of Termination shall be forfeited as of the
Date of Termination.
5.4.7 No Mitigation or Offset. The Executive shall not be required to mitigate
the amount of any payment provided for in this Section 5.4 by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Section 5.4 be reduced by any compensation earned by the Executive as the
result of employment by another employer or business or by profits earned by the
Executive from any other source at any time before and after the Date of
Termination.
5.4.8 Release. Notwithstanding any provision to the contrary in this Agreement,
the Company’s obligation to pay or provide the Executive with the payments and
benefits under Sections 5.4.2 and 5.4.3 (other than the Amounts and Benefits),
and any distributions with respect to the restricted stock and stock options
under Sections 5.4.2, 5.4.3 and 5.4.6, shall be conditioned on the Executive’s
execution and failure to revoke a waiver and general release in a form
consistent with Exhibit A hereto (subject to such changes as may be necessary at
the time of execution in order to make such release enforceable) (the
“Release”). The Company shall provide the Release to the Executive within seven
days following the applicable Date of Termination. In order to receive the
payments and benefits under Sections 5.4.2 and 5.4.3 (other than the Amounts and
Benefits) and the distributions with respect to the restricted stock and stock
options under Sections 5.4.2, 5.4.3 and 5.4.6, the Executive will be required to
execute and deliver the Release within 21 days after the date it is provided to
him and not to revoke it within seven days following such execution and
delivery. Notwithstanding anything to the contrary contained herein, (i) all
payments delayed pursuant to this Section, except to the extent delayed pursuant
to Section 9.9.2, shall be paid to the Executive in a lump sum on the first
Company payroll date on or following the 60th day after the Date of Termination,
and any remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein and (ii) all
distributions with respect to the restricted stock and stock options delayed
pursuant to this Section, except to the extent delayed pursuant to
Section 9.9.2, shall be distributed to the Executive on the 60th day after the
Date of Termination.

 

-9-



--------------------------------------------------------------------------------



 



6.   INSURABILITY; RIGHT TO INSURE

The Company shall have the right to maintain key man life insurance in its own
name covering the Executive’s life in an amount of up to $50,000,000.00. The
Executive shall fully cooperate in the procuring of such insurance, including
submitting to any required medical examination and by completing, executing and
delivering such applications and other instrument in writing as may be
reasonably required by any insurance company to which application for insurance
may be made by the Company.

7.   CONFIDENTIALITY; NON-COMPETITION; NON-SOLICITATION; NON-DISPARAGEMENT;
COOPERATION

7.1 The Company and the Executive acknowledge that the services to be performed
by the Executive under this Agreement are unique and extraordinary and, as a
result of such employment, the Executive shall be in possession of Confidential
Information (as defined below) relating to the business practices of the Company
and its subsidiaries and affiliates (collectively, the “Company Group”). The
term “Confidential Information” shall mean any and all information (oral and
written) relating to the Company Group, or any of their respective activities,
or of the clients, customers or business practices of the Company Group, other
than such information which (i) is generally available to the public or within
the relevant trade or industry, other than as the result of breach of the
provisions of this Section 7.1, or (ii) the Executive is required to disclose
under any applicable laws, regulations or directives of any government agency,
tribunal or authority having jurisdiction in the matter or under subpoena or
other process of law. The Executive shall not, during the Term or at any time
thereafter, except as may be required in the course of the performance of his
duties hereunder (including pursuant to Section 7.6 below) and except with
respect to any litigation or arbitration involving this Agreement, including the
enforcement hereof, directly or indirectly, use, communicate, disclose or
disseminate to any person, firm or corporation any Confidential Information
acquired by the Executive during, or as a result of, his employment with the
Company, without the prior written consent of the Company. Without limiting the
foregoing, the Executive understands that Executive shall be prohibited from
misappropriating any trade secret of the Company Group or of the clients or
customers of the Company Group acquired by the Executive during, or as a result
of, his employment with the Company, at any time during or after the Term.
7.2 Upon the termination of the Executive’s employment for any reason all
Company Group property that is in the possession of the Executive, including all
documents, records, drug formulations, notebooks, equipment, price lists,
specifications, programs, customer and prospective customer lists and other
materials that contain Confidential Information that are in the possession of
the Executive, including all copies thereof, shall be promptly returned to the
Company. Anything to the contrary herein notwithstanding, the Executive shall be
entitled to retain (i) papers and other materials of a personal nature,
including photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.

 

-10-



--------------------------------------------------------------------------------



 



7.3 Except in the case of a Termination pursuant to Section 5.4.3 following a
Change in Control, the Executive hereby agrees that he shall not, during the
Term and for a period of 12 months thereafter, directly or indirectly, engage or
have an interest in, or render any services to, any business (whether as owner,
manager, operator, licensor, licensee, lender, partner, stockholder, joint
venturer, employee, consultant or otherwise) (such activities hereinafter
referred to collectively as “Engaging”) that competes directly with the Company.
Notwithstanding the foregoing, nothing herein shall prevent the Executive from
(i) owning securities in a publicly traded entity whose activities compete with
those of the Company (or any member thereof), provided that such securities
holdings are not greater than five percent of the equity ownership in such
entity; (ii) Engaging in the business of the ownership and licensing (as
licensor) of trademarks and brands if the products or services carrying such
trademarks and brands do not compete with the products or services carrying the
trademarks and brands owned and licensed (as licensor) by the Company, or that
the Company is actively planning to own or license (as licensor), on the Date of
Termination; or (iii) Engaging in an operating company (including ownership of
securities of such operating company’s holding company) with annual revenues not
in excess of $10,000,000.
7.4 The Executive shall not, except in the furtherance of the Executive’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) during the Term (except in the
good faith performance of his duties) and for a period of 24 months thereafter,
solicit, aid or induce any employee, representative or agent of the Company to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, (ii) during the Term
(except in the good faith performance of his duties) and for a period of
12 months thereafter, solicit, aid or induce any customer of the Company to
purchase goods or services then sold by the Company from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer or (iii) during the Term (except in
the good faith performance of his duties) and for a period of 24 months
thereafter, interfere in any manner with the relationship of the Company and any
of its vendors. An employee, representative or agent shall be deemed covered by
this Section while so employed or retained by the Company and for six months
thereafter. Anything to the contrary herein notwithstanding, the following shall
not be deemed a violation of this Section 7.4: (a) the Executive’s solicitation
of the Company’s customers and/or vendors in connection with, and directly
related to, his Engaging in a business that complies with Sections 7.3(ii) or
(iii); (b) the Executive’s responding to an unsolicited request for an
employment reference regarding any former employee of the Company from such
former employee, or from a third party, by providing a reference setting forth
his personal views about such former employee; or (c) if an entity with which
the Executive is associated hires or engages any employee of the Company, if the
Executive was not, directly or indirectly, involved in hiring or identifying
such person as a potential recruit or assisting in the recruitment of such
employee. For purposes hereof, the Executive shall be deemed to have been
involved “indirectly” in soliciting, hiring or identifying an employee only if
the Executive (x) directs a third party to solicit or hire the Employee,
(y) identifies an employee to a third party as a potential recruit or (z) aids,
assists or participates with a third party in soliciting or hiring an employee.

 

-11-



--------------------------------------------------------------------------------



 



7.5 At no time during or within five years after the Term shall the Executive,
directly or indirectly, disparage the Company Group or any of the Company
Group’s past or present employees, directors, products or services. The Company
shall advise its senior officers and the members of the Board (while serving in
such capacities) not to disparage the Executive during the period.
Notwithstanding the foregoing, nothing in this Section 7.5 shall prevent any
person from making any truthful statement to the extent (i) necessary to rebut
any untrue public statements made about him or her; (ii) necessary with respect
to any litigation, arbitration or mediation involving this Agreement and the
enforcement thereof; (iii) required by law or by any court, arbitrator, mediator
or administrative or legislative body (including any committee thereof) with
jurisdiction over such person; or (iv) made as good faith competitive statements
in the ordinary course of business.
7.6 Upon the receipt of reasonable notice from the Company (including the
Company’s outside counsel), the Executive shall, while employed by the Company
and thereafter, respond and provide information with regard to matters of which
the Executive has knowledge as a result of the Executive’s employment with the
Company and will provide reasonable assistance to the Company Group and its
representatives in defense of any claims that may be made against the Company
Group (or any member thereof), and will provide reasonable assistance to the
Company Group in the prosecution of any claims that may be made by the Company
Group (or any member thereof), to the extent that such claims may relate to
matters related to the Executive’s period of employment with the Company (or any
predecessors). Any request for such cooperation shall take into account the
Executive’s personal and business commitments. The Executive shall promptly
inform the Company (to the extent the Executive is legally permitted to do so)
if the Executive is asked to assist in any investigation of the Company Group
(or any member thereof) or their actions, regardless of whether a lawsuit or
other proceeding has then been filed with respect to such investigation. If the
Executive is required to provide any services pursuant to this Section 7.6
following the Term, upon presentation of appropriate documentation, the Company
shall promptly reimburse the Executive for reasonable out-of-pocket travel,
lodging, communication and duplication expenses incurred in connection with the
performance of such services and in accordance with the Company’s expense policy
for its senior officers, and for reasonable legal fees to the extent the Board
in good faith believes that separate legal representation is reasonably
required. The Executive’s entitlement to reimbursement of such costs and
expenses, including legal fees, pursuant to this Section 7.6, shall in no way
affect the Executive’s rights, if any, to be indemnified and/or advanced
expenses in accordance with the Company’s (or any of its subsidiaries’)
corporate or other organizational documents, any applicable insurance policy,
and/or in accordance with this Agreement.
7.7 Without intending to limit the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in this
Section 7 may result in material and irreparable injury to the Company, or its
affiliates or subsidiaries, for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat the Company shall be entitled to a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this
Section 7 or such other relief as may be required specifically to enforce any of
the covenants in this Section 7. If for any reason it is held that the
restrictions under this Section 7 are not reasonable or that consideration
therefor is inadequate, such restrictions shall be interpreted or modified to
include as much of the duration and scope identified in this Section as will
render such restrictions valid and enforceable.

 

-12-



--------------------------------------------------------------------------------



 



7.8 In the event of any violation of the provisions of this Section 7, the
Executive acknowledges and agrees that: (a) the post-termination restrictions
contained in this Section 7 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation; (b) any severance payable which remains
unpaid or other benefits yet to be received under Section 5.4.2 or 5.4.3 shall
be forfeited by the Executive; and (c) any vested options not exercised as of
the date of any violation of the provisions of this Section 7 shall be
forfeited.

8.   INDEMNIFICATION; DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE

During the Term and thereafter, the Company shall indemnify and hold harmless
the Executive and his heirs and representatives as, and to the extent, provided
in the Company’s by-laws. During the Term and thereafter, the Company shall also
cover Executive under the Company’s directors’ and officers’ liability insurance
on the same basis as it covers other senior executive officers and directors of
the Company.

9.   MISCELLANEOUS

9.1 Notices. All notices or communications hereunder shall be in writing,
addressed as follows (or to such other address as either party may have
furnished to the other in writing by like notice):

To the Company:   Impax Laboratories, Inc.
121 New Britain Boulevard
Chalfont, PA 18914
Attn: Chairman, Compensation Committee

To the Executive, at the last address for the Executive on the books of the
Company.
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.
9.2 Severability. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

-13-



--------------------------------------------------------------------------------



 



9.3 Binding Effect; Benefits. Executive may not delegate his duties or assign
his rights hereunder. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company other than pursuant to a
merger or consolidation in which the Company is not the continuing entity, or a
sale, liquidation or other disposition of all or substantially all of the assets
of the Company, provided that the assignee or transferee is the successor to all
or substantially all of the assets or businesses of the Company and assumes the
liabilities, obligations and duties of the Company under this Agreement, either
contractually or by operation of law. The Company further agrees that, in the
event of any disposition of its business and assets described in the preceding
sentence, it shall use its best efforts to cause such assignee or transferee
expressly to assume the liabilities, obligations and duties of the Company
hereunder. For the purposes of this Agreement, the term “Company” shall include
the Company and, subject to the foregoing, any of its successors and assigns.
This Agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.
9.4 Modification of Termination Benefits. In the event that RiskMetrics Group or
a proxy advisory firm of similar stature recommends that stockholders do not
vote in favor of the election of any of the Company’s Directors because of any
provision of sections 5 or 7 of this Agreement, the Executive shall, upon
request of the Company, enter into an amendment of this Agreement modifying or
eliminating such provision to the extent necessary to cause withdrawal of such
recommendation.
9.5 Entire Agreement. This Agreement, including the Exhibits hereto, represent
the entire agreement of the parties with respect to the subject matter hereof
and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive. This Agreement (including
any of the Exhibits hereto) may be amended at any time by mutual written
agreement of the parties hereto. In the case of any conflict between any express
term of this Agreement and any statement contained in any plan, program,
arrangement, employment manual, memorandum or rule of general applicability of
the Company, this Agreement shall control.
9.6 Withholding. The payment of any amount pursuant to this Agreement shall be
subject to applicable withholding and payroll taxes, and such other deductions
as may be required by applicable law.
9.7 Governing Law. This Agreement and the performance of the parties hereunder
shall be governed by the internal laws (and not the law of conflicts) of the
State of Delaware.
9.8 Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or the Executive’s employment with the Company, other than
injunctive relief under Section 7.7 hereof, shall be settled exclusively by
arbitration, conducted before a single arbitrator in San Francisco, California
(applying Delaware law) in accordance with the Commercial Arbitration Rules and
Procedures of the American Arbitration Association then in effect. The decision
of the arbitrator will be final and binding upon the parties hereto. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction. The
parties acknowledge and agree that in connection with any such arbitration and
regardless of outcome (a) each party shall pay all its own costs and expenses,
including without limitation its own legal fees and expenses, and (b) joint
expenses shall be borne equally among the parties. EACH PARTY WAIVES RIGHT TO
TRIAL BY JURY.

 

-14-



--------------------------------------------------------------------------------



 



9.9 Section 409A of the Code.
9.9.1 It is intended that the provisions of this Agreement comply with
Section 409A of the Internal Revenue Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), and all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A. If any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A, the Company shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Code Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to the Executive and the
Company of the applicable provision shall be maintained, but the Company shall
have no obligation to make any changes that could create any additional economic
cost or loss of benefit to the Company. The Company shall timely use its
reasonable business efforts to amend any plan or program in which the Executive
participates to bring it in compliance with Code Section 409A. Notwithstanding
the foregoing, the Company shall have no liability with regard to any failure to
comply with Code Section 409A so long as it has acted in good faith with regard
to compliance therewith.
9.9.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean Separation from Service. If the Executive is deemed on the
Date of Termination to be a “specified employee,” within the meaning of that
term under Section (a)(2)(B) of Code Section 409A (“Code Section
409(a)(2)(B)”)and using the identification methodology selected by the Company
from time to time, or if none, the default methodology, then with regard to any
payment, the providing of any benefit or any distribution of equity made subject
to this Section 9.9.2, to the extent required to be delayed in compliance with
Code Section 409A(a)(2)(B), and any other payment, the provision of any other
benefit or any other distribution of equity that is required to be delayed in
compliance with Code Section 409A(a)(2)(B), such payment, benefit or
distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (ii) the date of the Executive’s death. On the first
day of the seventh month following the date of Executive’s Separation from
Service or, if earlier, on the date of his death, (x) all payments delayed
pursuant to this Section 9.9.2 (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein and (y) all distributions of
equity delayed pursuant to this Section 9.9.2 shall be made to the Executive. In
addition to the foregoing, to the extent required by Code Section 409A(a)(2)(B),
prior to the occurrence of both a Disability termination as provided in
Section 5.1.2 hereof and the Executive’s becoming “disabled” under Code
Section 409A, the

 

-15-



--------------------------------------------------------------------------------



 



payment of any compensation to the Executive under this Agreement shall be
suspended for a period of six months commencing at such time that the Executive
shall be deemed to have had a Separation from Service because either (A) a sick
leave ceases to be a bona fide sick leave of absence, or (B) the permitted time
period for a sick leave of absence expires (an “SFS Disability”), without regard
to whether such SFS Disability actually results in a Disability termination.
Promptly following the expiration of such six-month period, all compensation
suspended pursuant to the foregoing sentence (whether it would have otherwise
been payable in a single sum or in installments in the absence of such
suspension) shall be paid or reimbursed to the Executive in a lump sum. On any
delayed payment date under this Section 9.9.2, there shall be paid to the
Executive or, if the Executive has died, to his estate, in a single cash lump
sum together with the payment of such delayed payment, interest on the aggregate
amount of such delayed payment at the Delayed Payment Interest Rate (as defined
below) computed from the date on which such delayed payment otherwise would have
been made to the Executive until the date paid. For purposes of the foregoing,
the “Delayed Payment Interest Rate” shall mean the short term Applicable Federal
Rate as of the business day immediately preceding the payment date for the
applicable delayed payment.
9.9.3 With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Internal Revenue Code and
the regulations and guidance promulgated thereunder solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.
9.10 Survivorship. Except as otherwise expressly set forth in this Agreement,
upon the expiration of the Term, the respective rights and obligations of the
parties shall survive such expiration to the extent necessary to carry out the
intentions of the parties as embodied in this Agreement. This Agreement shall
continue in effect until there are no further rights or obligations of the
parties outstanding hereunder and shall not be terminated by either party
without the express prior written consent of both parties.
9.11 Counterparts. This Agreement may be executed in counterparts (including by
electronic transmission) which, when taken together, shall constitute one and
the same agreement of the parties.
9.12 Company Representations. The Company represents and warrants to the
Executive that (i) the execution, delivery and performance of this Agreement
(and the agreements referred to herein) by the Company has been fully and
validly authorized by all necessary corporate action, (ii) the officer signing
this Agreement on behalf of the Company is duly authorized to do so, (iii) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company is a party or by which it is
bound and (iv) upon execution and delivery of this Agreement by the Executive
and the Company, it shall be a valid and binding obligation of the Company
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

 

-16-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the Signing Date.

            Impax Laboratories, Inc.
      By:   /s/ Robert L. Burr         Name:   Robert L. Burr        Title:  
Chairman, Compensation Committee              /s/ Michael J. Nestor      
Michael J. Nestor         

 

-17-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Form of General Release and Waiver
This General Release and Waiver (this “Release”) is entered into effective as of
_______ __, 20__, by _______(the “Executive”) in favor of Impax Laboratories,
Inc. (the “Company”).
1. Confirmation of Termination. The Executive’s employment with the Company is
terminated as of _______, 20__(the “Termination Date”). Except as set forth in
the Employment Agreement (as defined below), the Executive acknowledges that the
Termination Date is the termination date of his employment for purposes of
participation in and coverage under all benefit plans and programs sponsored by
or through the Company. The Executive acknowledges and agrees that the Company
shall not have any obligation to rehire the Executive, nor shall the Company
have any obligation to consider him for employment, after the Termination Date.
The Executive agrees that he will not seek employment with the Company at any
time in the future.
2. Resignation. Effective as of the Termination Date, the Executive hereby
resigns as an officer and director of the Company and any of its affiliates and
from any such positions held with any other entities at the direction or request
of the Company or any of its affiliates. The Executive agrees to promptly
execute and deliver such other documents as the Company shall reasonably request
to evidence such resignations. In addition, the Executive hereby agrees and
acknowledges that the Termination Date shall be date of his termination from all
other offices, positions, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, the Company or any of its affiliates.
3. Termination Benefits. Upon the Executive’s execution and delivery of this
Release and failure to revoke it within the time specified in Section 10 below,
then, subject to Section 9 below, the Executive will be entitled to the payments
and benefits (subject to taxes and all applicable withholding requirements) set
forth under Section [5.4.2] [5.4.3] of the Employment Agreement effective as of
January 1, 2009 between the Company and the Executive (the “Employment
Agreement”) and the distribution with respect to the restricted stock and stock
options set forth under Section [5.4.2] [5.4.3] [5.4.6] of the Employment
Agreement (the “Termination Benefits”). Notwithstanding anything herein to the
contrary, the Amounts and Benefits (as defined in the Employment Agreement)
shall not be subject to the Executive’s execution of this Release. The Executive
acknowledges and agrees that the Termination Benefits exceed any payment,
benefit, or other thing of value to which the Executive might otherwise be
entitled under any policy, plan or procedure of the Company and/or any agreement
between the Executive and the Company, except as provided above.
4. General Release and Waiver. In consideration of the Termination Benefits, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the Executive for himself and for his heirs, executors,
administrators, trustees, legal representatives and assigns (collectively, the
“Releasors”), hereby releases, remises, and acquits the Company and its
affiliates and all of their respective past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, any of their
successors and assigns, assets,

 

A-1



--------------------------------------------------------------------------------



 



employee benefit plans or funds, and any of their respective past and/or present
directors, officers, fiduciaries, agents, trustees, administrators, managers,
supervisors, shareholders, investors, employees, legal representatives, agents,
counsel and assigns, whether acting on behalf of the Company or its affiliates
or, in their individual capacities (collectively, the “Releasees” and each a
“Releasee”) from any and all claims, known or unknown, which the Releasors have
or may have against any Releasee arising on or prior to the date of this Release
and any and all liability which any such Releasee may have to the Releasors,
whether denominated claims, demands, causes of action, obligations, damages or
liabilities arising from any and all bases, however denominated, including but
not limited to (a) any claim under the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Family and Medical Leave
Act of 1993, the Civil Rights Act of 1964, the Civil Rights Act of 1991,
Section 1981 of the Civil Rights Act of 1866, the Equal Pay Act, the Immigration
Reform and Control Act of 1986, the Employee Retirement Income Security Act of
1974, (excluding claims for accrued, vested benefits under any employee benefit
or pension plan of the Company, subject to the terms and conditions of such plan
and applicable law), and the Sarbanes-Oxley Act of 2002, all as amended; (b) any
claim under the California Fair Employment and Housing Act and any other
provision of the California Labor Law, all as amended; (c) any claim under any
other Federal, state, or local law and any workers’ compensation or disability
claims under any such laws; and (d) any claim for attorneys’ fees, costs,
disbursements and/or the like. This Release includes, without limitation, any
and all claims arising from or relating to the Executive’s employment
relationship with Company and his service relationship as an officer or director
of the Company or any of its affiliates, or as a result of the termination of
such relationships. The Executive further agrees that the Executive will not
file or permit to be filed on the Executive’s behalf any such claim.
Notwithstanding the preceding sentence or any other provision of this Release,
this Release is not intended to interfere with the Executive’s right to file a
charge with the Equal Employment Opportunity Commission (“EEOC”) in connection
with any claim he believes he may have against any Releasee. However, by
executing this Release, the Executive hereby waives the right to recover in any
proceeding the Executive may bring before the EEOC or any state human rights
commission or in any proceeding brought by the EEOC or any state human rights
commission on the Executive’s behalf. This Release is for any relief, no matter
how denominated, including, but not limited to, injunctive relief, wages, back
pay, front pay, compensatory damages, or punitive damages. This Release shall
not apply to (i) the obligation of the Company to provide the Executive with the
Amounts and Benefits and the Termination Benefits and any provision relating
thereto under the Employment Agreement; (ii) the Executive’s rights to
indemnification from the Company or rights to be covered under any applicable
insurance policy with respect to any liability the Executive incurred or might
incur as an employee, officer or director of the Company including, without
limitation, the Executive’s rights under Section 8 of the Employment Agreement;
or (iii) any right the Executive may have to obtain contribution as permitted by
law in the event of entry of judgment against the Executive as a result of any
act or failure to act for which the Executive, on the one hand, and Company or
any other Releasee, on the other hand, are jointly liable.
5. Continuing Covenants. The Executive acknowledges and agrees that he remains
subject to the provisions of Section 7 of the Employment Agreement which shall
remain in full force and effect for the periods set forth therein.

 

A-2



--------------------------------------------------------------------------------



 



6. No Admission. This Release does not constitute an admission of liability or
wrongdoing of any kind by the Company or any other Releasee. This Release is not
intended, and shall not be construed, as an admission that any Releasee has
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever against any
Releasor.
7. Heirs and Assigns. The terms of this Release shall be binding upon and inure
to the benefit of the parties named herein and their respective successors and
permitted assigns.
8. Miscellaneous. This Release will be construed and enforced in accordance with
the laws of the State of Delaware without regard to the principles of conflicts
of law. If any provision of this Release is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall have no
effect; however, the remaining provisions will be enforced to the maximum extent
possible. The parties acknowledge and agree that, except as otherwise set forth
herein, this Release constitutes the complete understanding between the parties
with regard to the matters set forth herein and, except as otherwise set forth
herein, supersede any and all agreements, understandings, and discussions,
whether written or oral, between the parties. No other promises or agreements
are binding unless in writing and signed by each of the parties after the
Release Effective Date (as defined below). Should any provision of this Release
require interpretation or construction, it is agreed by the parties that the
entity interpreting or constructing this Release shall not apply a presumption
against one party by reason of the rule of construction that a document is to be
construed more strictly against the party who prepared the document.
9. Knowing and Voluntary Waiver. The Executive acknowledges that he: (a) has
carefully read this Release in its entirety; (b) has had an opportunity to
consider it for at least 21 days; (c) is hereby advised by the Company in
writing to consult with an attorney of his choosing in connection with this
Release; (d) fully understands the significance of all of the terms and
conditions of this Release and has discussed them with his independent legal
counsel, or had a reasonable opportunity to do so; (e) has had answered to his
satisfaction any questions he has asked with regard to the meaning and
significance of any of the provisions of this Release and has not relied on any
statements or explanations made by any Releasee or their counsel; (f)
understands that he has seven days in which to revoke this Release (as described
in Section 10) after signing it and (g) is signing this Release voluntarily and
of his own free will and agrees to abide by all the terms and conditions
contained herein.
10. Effective Time of Release. The Executive may accept this Release by signing
it and delivering it to the Company as provided in Section 9.1 of the Employment
Agreement within 21 days of his receipt hereof. After executing this Release,
the Executive will have seven days (the “Revocation Period”) to revoke this
Release by indicating his desire to do so in writing delivered to the Company in
accordance with Section 9.1 of the Employment Agreement by no later than 5:00
p.m. EST on the seventh day following the date on which he executes and delivers
this Agreement. The effective date of this Agreement shall be the eighth day
after the Executive executes and delivers this Agreement (the “Release Effective
Date”). If the last day of the Revocation Period falls on a Saturday, Sunday or
holiday, the last day of the Revocation Period will be deemed to be the next
business day. If the Executive does not execute this Release or exercises his
right to revoke hereunder, he shall forfeit his right to receive any of the
Termination Benefits, and to the extent such Termination Benefits have already
been provided, the Executive agrees that he will immediately reimburse the
Company for the amounts of such payment.

 

A-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Executive has duly executed this Release as of the date
first set forth above.

            EXECUTIVE:
            Name:              

 

A-4